          Case 5:18-cv-05313-WB Document 18 Filed 05/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLIFFORD M. FOSS,                                             CIVIL ACTION
               Plaintiff,

               v.

SUPERINTENDENT OF SCI FAYETTE                                 NO. 18-5313
AND THE ATTORNEY GENERAL OF
THE STATE OF PENNSYLVANIA,
               Defendants.

                                            ORDER

       AND NOW, this 5th day of May 2020, upon careful and independent consideration of the

petition for writ of habeas corpus, response, reply, no objections having been filed to the Report

and Recommendation and after review of the Report and Recommendation of United States

Magistrate Judge Elizabeth T. Hey, IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED AND ADOPTED.

       2. The petition for writ of habeas corpus is DENIED.

       3. There is no basis for the issuance of a certificate of appealability.

                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
